internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-147691-02 date date legend leasco parent holding business_trust trustee state state n o p dollar_figurea dear this responds to a letter dated date submitted on behalf of leasco requesting rulings under sec_7701 of the internal_revenue_code plr-147691-02 according to the facts submitted and representations made parent is a closely held state corporation that is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return leasco the principal operating subsidiary of parent is engaged in the motor_vehicle fleet leasing business and has a motor_vehicle fleet in excess of n vehicles leasco’s customers lease from o to more than p vehicles the vast majority of leasco’s customers have high-quality credit historically rental defaults by leasco’s customers have been extremely low for each customer there is a master lease agreement and a lease order for each new vehicle added to the master lease leasco provides the following services to its customers vehicle acquisitions services and maintenance and collision services license title and tax_administration services remarketing services data processing services truck engineering and coordination services gasoline credit card administration rental replacement vehicles and administration of factory incentives leasco or a limited_liability_company wholly-owned by leasco historically has financed a substantial portion of its vehicle acquisition costs the borrowed funds have been provided by a consortium of banks and other financing sources on a full recourse basis with the debt secured_by a lien on the vehicles and a pledge of the rentals payable under the vehicle leases leasco proposes to change the form of its financing arrangements in order to provide security other than a direct lien on the vehicles for the financing sources leasco will form holding a state limited_liability_company of which leasco will be the sole member holding will be capitalized by a contribution from leasco holding will establish a business_trust under the laws of state holding will be initially capitalized with dollar_figurea this amount will be holding’s minimum capital and such minimum capital amount will exist at the inception of every new borrowing no distribution of any capital to leasco will be made by holding except upon liquidation to the extent that such minimum capital is reduced to an amount less than dollar_figurea as for example in the event of losses minimum capital must be restored by additional capital contributions by leasco prior to the consummation of a new borrowing no third party rights to force additional capital contributions are created holding will from time to time borrow funds on a full recourse basis from leasco under a letter loan agreement the letter loan agreement holding will contribute the funds to the trust holding will initially pledge its undivided trust interest in the business_trust evidenced by an undivided trust interest certificate the uti certificate to leasco as security for the payment of its borrowing from leasco subsequently holding will cause the business_trust to create a sub-trust comprised of identified vehicles and leases which will be allocated to a special unit of the beneficial_interest the subi which will be evidenced by a certificate the subi certificate holding will sell the subi certificate to leasco pursuant to a subi certificate transfer agreement to purchase the subi certificate from holding leasco will borrow funds from a consortium of lenders on a full recourse basis and secured_by the subi plr-147691-02 certificate leasco as agent for the business_trust under the servicing agreement will collect all amounts payable under a lease and all net disposition proceeds such rentals and net disposition proceeds allocable to the subi will be distributed to leasco as the holder of the subi leasco will use the funds to pay leasco’s borrowing if disposition proceeds are such that the lessee is entitled to receive a payment at the termination of the lease under the terminal_rental_adjustment_clause trac payment the obligation to make the trac payment will be satisfied out of funds held by the business_trust or contributed to the business_trust by the entity that holds the subi to which the lease is allocated leasco will receive a servicing fee out of the business_trust assets allocated to the subi equal to a dollar amount per month per vehicle for providing services under the servicing agreement assuming rental defaults are consistent with historical experience amounts received by the business_trust should be sufficient for holding or leasco to satisfy obligations to lenders and make a profit because holding’s liability to leasco will be a full recourse obligation leasco will be able to look not only to the uti beneficial_interest in the trust but also to all of holding’s assets subject_to the ordinary debtor-creditor priority rules similarly because leasco’s liability to the lenders will be a full recourse obligation the lenders will be able to look not only to the subi but also to all of leasco’s assets subject_to ordinary debtor-creditor priority rules the business_trust shall have authority at the direction of holding as the uti beneficiary to enter into leases directly and to take assignments and conveyances of hold in trust and release its ownership_interest in identified vehicles and leases and payments with respect to the vehicles as nominee of legal_title for the benefit of holding or the party specified by the uti beneficiary in a supplement to the business_trust agreement the subi supplement to enter into and perform its obligations under the business_trust documents to engage in any of the other activities authorized in the business_trust agreement any supplement or any amendment thereto and to engage in any activities that are appropriate to accomplish the foregoing or that are incidental therewith almost all the leases to be entered into by the business_trust will be open- ended in an open-end lease a lessor will receive a payment from the lessee at the termination of the lease if the vehicle’s disposition proceeds are lower than anticipated and will pay an amount to the lessee if the vehicle’s disposition proceeds are higher than expected this rental adjustment feature is commonly referred to as a terminal_rental_adjustment_clause trac under the terms of the master lease agreement the lessee is assured that the net_proceeds of disposition shall be at least equal to percent percent if lease termination occurs in the first months of the fair_market_value of the vehicle at the beginning of the 12-month_period ending that ends on the date of lease termination parent leasco and holding request rulings that the master lease agreement plr-147691-02 and the lease order pursuant to which the business_trust is the lessor is a qualified_motor_vehicle_operating_agreement under sec_7701 qualification of the master lease agreement and the lease order as a lease for federal_income_tax purposes in the hands of the trust will be determined without regard to the trac provision of the master lease agreement no gain loss or income will be realized by leasco or holding as a result of the loan from leasco to holding or the sale of the subi certificate by holding to leasco no gain loss or income will be realized by leasco or holding as a result of the transfer of the property from holding to business_trust or from the business_trust to holding or leasco and all income deductions and credits of the business_trust will be treated as income deductions and credits of leasco ruling sec_1 and sec_7701 provides that in the case of a qualified_motor_vehicle_operating_agreement that contains a terminal_rental_adjustment_clause the agreement is treated as a lease if but for such terminal_rental_adjustment_clause the agreement would be treated as a lease for federal_income_tax purposes and the lessee is not treated as the owner of the property subject_to the agreement during the period the agreement is in effect sec_7701 defines a qualified_motor_vehicle_operating_agreement as any agreement with respect to a motor_vehicle including a trailer that meets the following requirements first under the agreement the sum of the amount the lessor is personally liable to repay and the net fair_market_value of the lessor’s interest in any property pledged as security for property subject_to the agreement must equal or exceed all amounts borrowed to finance the acquisition of property subject_to the agreement any property pledged that is property subject_to the agreement or property directly or indirectly financed by indebtedness secured_by property subject_to the agreement is not taken into account second the agreement must contain a separate written_statement signed by the lessee that the lessee certifies under penalty of perjury that it intends that more than percent of the use of the property subject_to the agreement is to be in a trade_or_business of the lessee and that clearly and legibly states that the lessee has been advised that it would not be treated as the owner of the property subject_to the agreement for federal_income_tax purposes finally the lessor must not know that the certification is false the facts and representations provided by taxpayer indicate that the master lease agreement and lease order will meet the definition of a qualified_motor_vehicle_operating_agreement under sec_7701 accordingly based on the foregoing facts representations and law we rule that the master lease agreement and the lease order pursuant to which the business_trust is the lessor is a qualified_motor_vehicle_operating_agreement under sec_7701 we also rule that qualification of the master lease agreement and the lease order as a lease for federal_income_tax purposes in the hands of the trust will be determined without regard to the trac provision of the master lease agreement ruling sec_3 and plr-147691-02 sec_301_7701-2 of the procedure and administration regulations provides that the definition of a corporation includes an association as determined under sec_301_7701-3 sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that a domestic eligible_entity with a single owner is disregarded as an entity separate from its owner for federal tax purposes unless the entity elects to be treated as a corporation if the entity is disregarded its activities are treated in the same manner as those of a division of its owner and its assets will be treated as those of the owner sec_301_7701-4 provides that in general the term trust refers to an arrangement created either by a will or by an inter_vivos declaration whereby trustees take title to property for the purposes of protecting or conserving it for the beneficiaries generally speaking an arrangement will be treated as a_trust under the internal_revenue_code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_301_7701-4 addresses business trusts and provides that there are other arrangements which are known as trusts because the legal_title to property is conveyed to trustees for the benefit of beneficiaries but which are not classified as trusts for purposes of the internal_revenue_code because they are not simply arrangements to protect or conserve the property for the beneficiaries these trusts which are often known as business or commercial trusts generally are created by the beneficiaries simply as a device to carry on a profit-making business which normally would have been carried on through business organizations that are classified as corporations or partnerships under the internal_revenue_code however the fact that the corpus of the trust is not supplied by the beneficiaries is not sufficient reason in itself for classifying the arrangement as an ordinary_trust rather than as an association or partnership the fact that any organization is technically cast in the trust form by conveying title to property to trustees for the benefit of persons designated as beneficiaries will not change the real character of the organization if the organization is more properly classified as a business_entity under sec_301_7701-2 based on the foregoing facts representations and law we conclude that business_trust is a business_trust as described in sec_301_7701-4 and not a_trust under sec_301_7701-4 we further conclude that under sec_301_7701-3 both business_trust and holding are domestic eligible entities with a single owner that are disregarded as entities separate from their owner accordingly we rule that no gain loss or income will be realized by leasco or holding as a result of the transfer of money from leasco to holding or the transfer of the subi certificate by holding to leasco we further plr-147691-02 conclude that no gain loss or income will be realized by leasco or holding as a result of the transfer of the property from holding to business_trust or from the business_trust to holding or leasco and that all income deductions and credits of the business_trust will be treated as income deductions and credits of leasco these rulings are conditioned upon the subi certificate not creating an equity_interest in the business_trust or holding for the consortium of lenders who are providing loans for which the subi certificates are being used to secure such lending except as specifically set forth above no opinion is expressed concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed concerning whether or not the master lease agreement and lease order are true leases for federal_income_tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and the taxpayer’s second authorized representative sincerely carolyn hinchman gray senior counsel branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
